Citation Nr: 0412027	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a compensable rating for residuals of a 
gastrocnemius tear.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1982 to April 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted service connection 
for residuals of a right gastrocnemius tear, assigning a 
noncompensable rating, effective May 2003 and denying the 
veteran's claim for entitlement to service connection for 
hearing loss.

The veteran's claim for entitlement to a compensable rating 
for residuals of gastrocnemius tear will be discussed below, 
in the Remand portion of this decision.


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.

2.  Service medical records show that the veteran's auditory 
threshold in any of the frequencies 500, 1000,2000, 3000, 
4000 Hertz was less than 40 decibels

3.  On the most recent VA audiological examination, the 
veteran's auditory threshold in any of the frequencies 500, 
1000,2000, 3000, 4000 Hertz was less than 40 decibels


CONCLUSION OF LAW

The veteran's hearing loss was not incurred or aggravated in 
service, nor may service incurrence of a sensorineural 
hearing loss be presumed.  See 38 U.S.C.A. §§ 1110, 1112, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.326(a), 
3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See 38 U.S.C. §§ 5100, 5103(a)

In the veteran's case, VA received his application for 
service connected benefits in January 2003.  In October 2002, 
the veteran signed a form, indicating that he had been 
informed of VCAA.  By signing the form the veteran indicated 
that he did not have in his possession any other evidence 
needed to substantiate his current claims.  In February 2003, 
the RO denied the veteran's claim for entitlement to service 
connection for hearing loss.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 17 
Vet. App. 412 (2004). 

Law and Regulations

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2003).

Factual Background

The veteran asserts that his service medical records and VA 
examination dated in February 2003 indicate that he 
experiences hearing loss and his hearing loss is related to 
active duty service, given the fact that he has served 22 
years in artillery.  

Service medical records show that he was treated for an ear 
injury in service.  In February 1987, the veteran was seen 
for complaints of ear pain and loss of hearing.  The 
examiner's assessment was that the veteran did in fact 
experience hearing loss and that sponge earplugs that the 
veteran wore while driving irritated the hearing loss 
experienced.  On January 1990, the examiner's objective 
findings were that the veteran's hearing was excellent.  The 
examiner's final assessment was that the veteran had normal 
bilateral hearing.  Service medical records also reflect that 
the veteran was routinely exposed to hazard noises.  

At the time of the authorized audiological examination dated 
in April 1985, the pure tone thresholds, in decibels, were as 
follows: 


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
5
5
5
5
30
LEFT
10
0
5
5
5
30

On the authorized audiological evaluation in May 1990, pure 
tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
0
5
5
15
40
LEFT
5
0
5
5
5
50

On the authorized audiological evaluation in December 1993, 
pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
10
15
25
5
10
LEFT
0
10
0
40
0
10

On authorized audiological evaluation in May 1994, the pure 
thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
5
5
5
40
LEFT
10
0
0
5
0
40

On authorized audiological examination dated in November 
1998, the pure thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
30
15
15
15
15
30
LEFT
30
15
15
10
15
35

On separation medical examination, performed in September 
2002, the pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
15
15
25
35
LEFT
5
0
5
10
10
30

In February 2003 the veteran underwent VA examination.  The 
pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
5
10
10
10
20
13
LEFT
5
10
10
5
15
10

Analysis

Upon review of the medical evidence of record, the Board 
concludes that the veteran does not meet the requirements for 
disability due to impaired hearing as set forth for 
disability due to impaired hearing.

Entitlement to service connection for hearing loss is 
determined by an objective criteria.  Impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In the veteran's case, the most recent VA audiology 
examination performed in February 2003 noted that the 
auditory threshold in any of the frequencies was less than 40 
decibels.  The auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz was less 
than 26 decibels and speech recognition scores, formulated by 
using the Maryland CNC Test, were 100 percent bilaterally.  
Simply stated, the veteran does not presently have a hearing 
loss. 

The Board notes that the veteran's claims file was not 
available for review in conjunction with the audiological 
examination dated in February 2003; however, the examiner's 
failure to review the claims file in conjunction with the 
examination will not prejudice the veteran, in this case, 
since the criteria to establish service connection for a 
hearing loss is based on an objective standard, with 
mechanical application of a table to the hearing test 
results, established by objective testing. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for hearing loss.  See 
Gilbert, 1 Vet. App. at 57-58; VCAA § 4 (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.

Inasmuch as the criteria for hearing loss has not been met, 
service connection cannot be granted.


ORDER

The veteran's claim to entitlement for service connection for 
hearing loss is denied.


REMAND

The veteran maintains that he is entitled to a compensable 
rating for residuals of right a gastrocnemius tear.

In January 2003, VA received the veteran's application for 
entitlement to service connection for residuals of right a 
gastrocnemius tear.  In October 2002, the veteran signed a 
form, indicating that he has been informed of VCAA.  By 
signing the form the veteran indicated that he did not have 
in his possession any other evidence needed to substantiate 
his current claims.

With respect to the issue of entitlement to an increased 
rating for residuals of a right gastrocnemius tear, the Board 
notes that VA has satisfied their duty to assist insofar as 
it relates to the VCAA.  The veteran claimed service 
connection for a disability and VA granted that claim, and 
although the veteran filed a notice of disagreement with the 
evaluation assigned to the service connected disability, VA 
was not required to give the veteran another notice upon 
receiving the notice of disagreement.  See VAOGCPREC 8-2003 
(O.G.C. Prec. 8-2003).

Board further notes that, where the assignment of an initial 
rating award is at issue, VA must consider all evidence of 
the veteran's disability as is necessary to evaluate the 
severity of the disability from the initial grant of service 
connection to the present.  It is essential, both in the 
examination and in the evaluation of the disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  Where the question for consideration is 
propriety of the initial evaluation assigned to the veteran's 
disability, as is the question in this case, evaluation of 
the medical evidence since the grant of the service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

A review of the claims file reveals that during the veteran's 
most recent VA examinations, conducted in January 2003, the 
examiner indicated that the claims file was not available for 
review in conjunction with the examination.  Hence, this case 
must be remanded to afford the veteran a more contemporaneous 
examination, to include the examiner's review of the entire 
record, prior to a final adjudication of the veteran's claim.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Procelle v. Derwinski, 2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his service connected 
residuals of a gastrocnemius tear.  After 
securing the necessary release(s), the RO 
should obtain copies of those records, 
and have them associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard.

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination to determine the nature 
and extent of the veteran's service 
connected residuals of a gastrocnemius 
tear disability.  The veteran's claims 
file, to include the service medical 
records, must be made available to the 
examining physician for review in this 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
All appropriate tests and studies are to 
be performed.  All medical findings are 
to be reported in detail.  The physician 
must indicate whether the service-
connected residuals of a gastrocnemius 
tear results in severe, moderately 
severe, moderate, or slight muscle 
disability.  The opinion should include 
reasons and bases used in support of the 
opinion rendered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of "staged ratings."  See 
Fenderson.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



